DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 5/5/2022 has been entered.
Allowable Subject Matter
Claims 1-2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Shi (CN 105620892). Regarding claims 1 and 10, as cited in the Non-Final Office Action dated 2/17/2022, Shi discloses some features of the claimed invention such as a trigger sprayer having a valve body; a piston bore defined by the valve body, the piston bore having an interior wall, a rear wall; a piston  seated in the piston bore, a piston wall facing the rear wall of the piston bore; a fluid chamber defined by the piston wall, the interior wall of the piston bore, and the rear wall of the piston bore, an inlet valve in a lower portion of the rear wall of the piston bore; an outlet valve in an upper portion of the rear wall of the piston bore; a trigger lever mounted on the piston, the trigger lever comprising a forward end; a shroud, the shroud comprising a rear side opposite the trigger lever; a grip distance defined by the distance between the forward end of the trigger lever and the rear side of the shroud. In combination with other claimed limitations, Shi and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention regarding the fluid chamber comprises a volume of at least 3cc; a trigger lever mounted to the valve body; a shroud attached to the valve body; and a force-to-actuate the trigger lever is between 10 and 15 pounds.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754